DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12, 14, and 16-19 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Leonard J. Hope on 02 November 2021.  The application has been amended as follows: 

Replace [0066] of the Written Specification with the following:
[0066] The term computer readable media as used herein may include computer storage media.  Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules.  The system memory 604, the removable storage device 609, and the non-removable storage device 610 are all computer storage media examples (e.g., memory storage).  Computer storage media may include RAM, ROM, electrically erasable read-only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other article of manufacture which can be used to store information and which can be transitory carrier wave or other propagated or modulated data signal.

Allowable Subject Matter
Claims 1-12, 14, and 16-19 are allowed.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a system comprising;
storing first data defining an association between an environment event and a first user input event from a first input device, the first data defined using an authoring application; 
storing second data defining an association between the environment event and a first content item action associated with a content item in a three-dimensional (3D) environment, the second data defined using the authoring application;
generating the 3D environment comprising the first content item.


Claim 8 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a computer implemented method for contextual input in a three-dimensional environment, comprising 
storing first data defining an association between an environment event and a first user input event from a first input device, the first data defined using an authoring application; 
storing second data defining an association between the environment event and a first content item action associated with a content item in a three-dimensional (3D) environment, the second data defined using the authoring application;
generating the 3D environment comprising the first content item.



Claim 14 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a non-transitory computer storage media having instructions stored thereupon which, when executed by a computer, cause the computer to perform operations, comprising: 
storing first data defining an association between an environment event and a first user input event from a first input device, the first data defined using an authoring application; 
storing second data defining an association between the environment event and a first content item action associated with a content item in a three-dimensional (3D) environment, the second data defined using the authoring application;
generating the 3D environment comprising the first content item.

	The most relevant prior art was Maximo (US 2016/0078679) which teaches the concepts of using a physical input device to allow a user to directly interact with virtual objects in a 3D environment.  Maximo does not teach using an authoring program to store a first set of data defining the association between a user input event from a first user input device with an environmental event and storing a second set of data defining the association between the environment event and a first content object action that is associated with a content item in a 3D environment then generating a 3D environment using the first data, the second data, and the first content item. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694         

                                                                                                                                                                                               /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694